Citation Nr: 1003278	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-06 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for posttraumatic stress disorder 
(PTSD); and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.C.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel
INTRODUCTION

The appellant served on active duty from April 1968 to April 
1970.  The appellant had service in the Republic of Vietnam 
(Vietnam) from January 1969 to December 1969, and is the 
recipient of the National Defense Service Medal, the Vietnam 
Service Medal with two bronze stars, the Vietnam Campaign 
Medal, the Army Commendation Medal, the Bronze Star Medal and 
the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
following: entitlement to an increased disability rating for 
a left shoulder disability; entitlement to service connection 
for a heart valve condition and an irregular heartbeat; and 
individual unemployability.  The rating decision also 
declined to reopen the appellant's claims of entitlement to 
service connection for PTSD, schizophrenia and left 
epididymal otitis.  In February 2007, the appellant submitted 
a Notice of Disagreement with the RO's denial of his petition 
to reopen his claims of entitlement to service connection for 
PTSD and schizophrenia.  The RO issued a Statement of the 
Case in February 2008 and the appellant timely perfected his 
appeal in March 2008.

In December 2009, the appellant presented sworn testimony 
during a personal hearing in St. Petersburg, Florida, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
appellant's claims file.  During his Board hearing, the 
appellant withdrew the issue of entitlement to service 
connection for schizophrenia.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2009).  As the appellant 
has withdrawn his appeal regarding this issue, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


The Board also notes that at the time of his Board hearing, 
the appellant offered into evidence additional VA Medical 
Center (VAMC) treatment records.  The appellant specifically 
waived agency of original jurisdiction consideration.  See 38 
C.F.R. § 20.1304 (2009).

To establish jurisdiction over the appellant's claim, the 
Board must first consider whether new and material evidence 
has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009).  The Board must proceed 
in this fashion regardless of the RO's actions.  See Barnett 
v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-
92.  As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The appellant attempted to reopen his claim of 
entitlement to service connection for PTSD in April 1994; 
this petition was denied by a rating decision dated in 
November 1994; the appellant was properly informed of the 
adverse outcome and his appellate rights; he did not appeal.

2.  Evidence submitted subsequent to the November 1994 rating 
decision includes VAMC treatment records dated to the 
present.

3.  The preponderance of the evidence supports a finding that 
the appellant currently suffers from PTSD that is the result 
of a disease or injury in service.


CONCLUSIONS OF LAW

1.  The RO's November 1994 decision denying the appellant's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1100 (2009).

2.  New and material evidence sufficient to reopen the 
appellant's claim of entitlement to service connection for 
PTSD has been submitted.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(c) (2009).

3.  PTSD was incurred during active military duty.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  New and Material Evidence

In general, unappealed RO and Board decisions are final.  See 
38 U.S.C.A. § 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1100 (2009).  Pursuant to 38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009), a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
appellant has submitted new and material evidence sufficient 
to reopen his claim for service connection for PTSD.

The November 1994 RO decision declined to reopen the 
appellant's claim of entitlement to service connection for 
PTSD.  The evidence of record at the time of the denial 
consisted of the original rating decision dated in August 
1977, denying the appellant's claim of entitlement to service 
connection for PTSD, Board decisions dated in March 1986, 
July 1988 and February 1992 (and the evidence considered 
therein) denying the appellant's claim for PTSD as well as 
VAMC outpatient treatment reports dated from January 1993 to 
May 1994.  The appellant's petition to reopen his claim was 
denied because evidence had not been submitted showing that 
the appellant had a psychosis that had its onset in service, 
or within one year following his discharge from service, or 
that he had a current diagnosis of PTSD.

Objective evidence has been added to the record since the 
November 1994 rating decision, including VAMC treatment 
records dated through the present.  This evidence is not 
cumulative and redundant.  It had not been submitted before.  
Since the evidence relates to a crucial question in the 
appellant's case, i.e., whether the appellant suffers from a 
current disability that is related to service, the newly 
received evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim, 
and it is determined to be material to the appellant's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.





II.  The Veterans Claims Assistance Act of 2000 (VCAA)

As discussed below, the appellant's claim of entitlement to 
service connection for PTSD has been granted.  As such, the 
Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  The Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. §3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2009).  A diagnosis of 
PTSD must be established in accordance with 38 C.F.R. 
§ 4.125(a), which simply mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 
C.F.R. § 3.304(f) (2009).  

Initially, the Board notes that the appellant has a current 
diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (2009).  VAMC 
treatment records note multiple diagnoses of PTSD throughout 
the appellant's treatment history.  See VAMC Treatment 
Records, generally.  Accordingly, element (1) under 38 C.F.R. 
§ 3.304(f) has been satisfied.  See also Hickson, supra.

Review of the appellant's service personnel and treatment 
records indicates that he served in Vietnam from January 1969 
to December 1969.  During that time, he was assigned to the 
7327 1st Brigade, 101st Airborne Division, and his military 
occupational specialty (MOS) was light weapons infantryman.  
As noted above, he is the recipient of the National Defense 
Service Medal, the Vietnam Service Medal with two bronze 
stars, the Vietnam Campaign Medal, the Army Commendation 
Medal, the Bronze Star Medal and the CIB.  Based on the 
appellant's MOS and the aforementioned medals he was awarded, 
the Board finds that the appellant is a veteran of combat, 
and is thus afforded the presumption set forth in 38 U.S.C.A. 
§ 1154(b) (West 2002).  Accordingly, the appellant's 
stressors need not be verified and element (2) under 
38 C.F.R. § 3.304(f) is satisfied.  See also Hickson, supra.

Turning to the question of medical nexus, the Board notes 
that the appellant has received exclusive medical treatment 
at VA medical facilities.  He has reported that during his 
time in active duty service, his unit came under attack and 
many casualties resulted.  Following attacks in June 1969 and 
July 1969, the appellant assisted in recovering bodies of the 
wounded and dead.  See Appellant's Stressor Statement, March 
6, 2008.  In May 2008, the appellant described rare auditory 
hallucinations, suspiciousness of others, memories and 
intrusive thoughts of firefights, the smell of dead bodies 
and the sound of bullets.  He was diagnosed with PTSD and 
schizophrenia.  See VAMC Treatment Records, May 14, 2008.

In 2009, the appellant continued to report auditory 
hallucinations (most of which were war-related), vivid 
recollections and nightmares.  VA medical personnel continued 
to diagnose him with PTSD and noted that these symptoms were 
all related to his combat service in Vietnam.  See VAMC 
Treatment Records; March 11, 2009, July 13, 2009 and December 
4, 2009.  Accordingly, the Board finds that the appellant has 
satisfied element (3) under 38 C.F.R. § 3.304(f) (2009).  See 
also Hickson, supra.

Upon a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the appellant, the 
Board finds that the appellant suffers from PTSD that is 
linked to combat stressors and that service connection is 
warranted.  In consideration of the applicability of the 
benefit of the doubt doctrine, the preponderance of the 
evidence is in support of the claim, and the appellant's 
claim for service connection for PTSD must be granted.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

As new and material evidence has been submitted regarding the 
claim of entitlement to service connection for PTSD, the 
appellant's claim is reopened.

Service connection is warranted for PTSD.  The appeal is 
granted subject to the laws and regulations governing 
monetary awards.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


